Name: Commission Regulation (EC) NoÃ 572/2008 of 19Ã June 2008 amending Regulation (EC) NoÃ 1238/95 as regards the level of the annual fee and the fees relating to technical examination, payable to the Community Plant Variety Office, and the manner of payment
 Type: Regulation
 Subject Matter: research and intellectual property;  EU institutions and European civil service;  accounting;  agricultural activity;  taxation
 Date Published: nan

 20.6.2008 EN Official Journal of the European Union L 161/7 COMMISSION REGULATION (EC) No 572/2008 of 19 June 2008 amending Regulation (EC) No 1238/95 as regards the level of the annual fee and the fees relating to technical examination, payable to the Community Plant Variety Office, and the manner of payment THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 113 thereof, After consulting the Administrative Council of the Community Plant Variety Office, Whereas: (1) Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office (2), sets out the fees payable to the Community Plant Variety Office (the Office), and the levels of those fees. (2) The financial reserve of the Office had reached a level which exceeded the level necessary to safeguard the continuity of its operations. For this reason the annual fee and the fees relating to technical examination were reduced. The financial reserve of the Office has now decreased to an appropriate level and the revenue should therefore be raised again to a level which is sufficient for the budget of the Office to be balanced. To achieve this, the annual fee and the fees relating to technical examination should be increased. (3) As regards new species, the experience gathered with the fee groups for the technical examination of ornamentals, has shown that there is a need to amend some of those fee groups. (4) To facilitate the payment of fees and charges, payment by payment cards should be allowed subject to conditions and limitations to be determined by the President of the Office. (5) At the same time the terms ecus and ECU should be respectively replaced by the terms euros and EUR throughout Regulation (EC) No 1238/95. (6) Regulation (EC) No 1238/95 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Community Plant Variety Rights, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1238/95 is amended as follows: 1. in Article 1(2), the word ecus is replaced by euros; 2. in Article 3(2), points (a), (b) and (c) are replaced by the following: (a) delivery or remittance of certified cheques which are made payable in euros to the Office; (b) transfer in euros to a giro account held by the Office; (c) payment into a charge account held in euros with the Office; or (d) payment by payment card. 3. in Article 7(1), Article 8(1), Article 10(1), points (a), (c) and (d), Article 11(1), Article 13(3) and Article 14(2) and (4), the word ECU is replaced by EUR; 4. Article 9(1) is replaced by the following: 1. The Office shall charge a holder of a Community plant variety right (hereinafter referred to as the holder) a fee for each year of the duration of a Community plant variety right (hereinafter referred to as annual fee) of EUR 300 for the year 2009 and the following years. 5. Annex I to Regulation (EC) No 1238/95 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 15/2008 (OJ L 8, 11.1.2008, p. 2). (2) OJ L 121, 1.6.1995, p. 31. Regulation as last amended by Regulation (EC) No 2039/2005 (OJ L 328, 15.12.2005, p. 33). ANNEX Annex I is replaced by the following: ANNEX I Fees relating to technical examinations as referred to in Article 8 The fee to be paid for the technical examination of a variety pursuant to Article 8 shall be determined in accordance with the table: (in EUR) Cost group Fee Agricultural group 1 Regular crops 1 200 2 Vegetatively propagated crops 1 700 3 Oil crops 1 340 4 Grasses 1 970 5 Beet crops 1 300 6 Fibre crops 1 160 7 Crops with special test arrangements 1 340 8 Other agricultural crops 1 340 Ornamental group 9 Species with living reference collection, greenhouse test, long cultivation 1 700 9A Species with living reference collection, greenhouse test, long cultivation and special phytosanitary conditions 2 140 10 Species with living reference collection, greenhouse test, short cultivation 1 610 11 Species with living reference collection, outdoor test, long cultivation 1 430 12 Species with living reference collection, outdoor test, short cultivation 1 300 13 Species without living reference collection, greenhouse test, long cultivation 1 430 13A Species without living reference collection, greenhouse test, long cultivation with a further propagation step 2 140 14 Species without living reference collection, greenhouse test, short cultivation 1 160 15 Species without living reference collection, outdoor test, long cultivation 1 250 16 Species without living reference collection, outdoor test, short cultivation 1 340 17A Ornamentals, seed propagated varieties, outdoor test 1 450 18A Ornamentals, seed propagated varieties, greenhouse test 2 000 17, 18 and 19 Deleted Vegetable group 20 Seed-propagated species, outdoor test 1 430 21 Seed-propagated species, greenhouse test 1 790 22 Vegetatively propagated species, outdoor test 1 970 23 Vegetatively propagated species, greenhouse test 1 610 Fruit group 24 Trees 1 790 24A Tree species with a large permanent living reference collection 2 500 25 Shrubs 1 790 26 Vine habit 1 790 27 Runners 1 970